DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 8-12 in the reply filed on 26 April 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaso (JP-04-118047, human translation) in view of Ishikawa (JP-2009-035465, human translation).
With regard to Claims 1, 8, and 12, Nakaso discloses a method of producing powder including secondary particles mainly formed of hydroxyapatite (Abstract, to obtain an adsorbent having large adsorbing capacity and large adsorbing and desorbing velocities by using globular hydroxyapatite adsorbent with burnt (sintered) secondary particle diameter). Nakaso discloses a method of producing powder including secondary particles mainly formed of hydroxyapatite (Abstract). Nakaso discloses that the method comprises mixing a first liquid containing a calcium source to be a raw material of the hydroxyapatite with a second liquid containing a phosphoric source to be the raw material of the hydroxyapatite to obtain a mixture (P6/Para. 2, setting calcium hydroxide and phosphoric acid as a calcium compound). Nakaso discloses reacting the calcium source with the phosphoric source with stirring the mixture to obtain a slurry containing primary particles of the hydroxyapatite (P6/Para. 2, the slurry concentration of produced hydroxyapatite falls within a range of 0.1 wt% to 15 wt%; P10/Example 1, stirring the mixture of calcium hydroxide and phosphoric acid). Nakaso discloses granulating the primary particles by spraying and drying the slurry to obtain the secondary particles (Abstract, P7/Para. 1, spray drying the hydroxyapatite slurry to obtain secondary particles).
Nakaso recognizes that the method of mixing calcium hydroxide and phosphoric acid together will result in a slurry of primary particles of hydroxyapatite, but does not recognize that aggregates of the primary particles will also be present.
Ishikawa recognizes that primary particles of hydroxyapatite formed using the method of Nakaso will aggregate in the slurry ([0074]-[0080]). 

Nakaso discloses that the hydroxyapatite adsorbent is useful as a chromatography filler for separation and purification (P3/Section 3). Furthermore, Nakaso discloses that the needle-like hydroxyapatite particles have a particle size of 0.01 µm to 0.5 µm in order to obtain the hydroxyapatite adsorbent having greater than or equal to 60 m2/g surface area (P6/Para. 2), suggesting to one of ordinary skill in the art that any aggregates formed should be of the same size.
However, Nakaso is silent to physically crushing the aggregates contained in the slurry such that an average particle size of the crushed aggregates is 1 µm or less to disperse the crushed aggregates in the slurry (Claim 1), wherein the physically crushing the aggregates is performed such that the average particle size of the crushed aggregates is in the range of 0.1 µm to 0.74 µm (Claim 8). 
Ishikawa discloses a process to prepare a slurry that contains primary particles of apatite and aggregates of the primary particles, wherein the slurry is supplied to a storage tank, a pressure is applied to the slurry to push the slurry into a flow channel of a nozzle in order to crush at least part of the aggregates by pressure or apply a physical force to the aggregates to change the voids inside the aggregates, followed by spraying and drying the primary particles, the crushed aggregates, and the uncrushed aggregates (Claim 1 of Ishikawa, Page 2).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to physically crush the aggregates contained in the slurry of Nakaso such that an average particle size of the crushed aggregates is 1 µm or less to disperse the crushed aggregates in the slurry (Claim 1), wherein the physically crushing the aggregates is performed such that the average particle size of the crushed aggregates is in the range of 0.1 µm to 0.74 µm (Claim 8), as taught by Ishikawa and Nakaso, in order to make the particle size of the aggregates uniform in the slurry, resulting in reliable chromatographic separation performance, and since Nakaso discloses that the needle-like hydroxyapatite particles have a particle size of 0.01 µm to 0.5 µm in order to obtain the hydroxyapatite adsorbent having greater than or equal to 60 m2/g surface area. 
Therefore, modified Nakaso comprises powder comprising secondary particles mainly formed of hydroxyapatite, wherein the powder is formed by the method of Claim 1 (Claim 12).
With regard to Claim 9
With regard to Claim 10, Nakaso discloses wherein an average particle size of the secondary particles is in the range of 15 µm to 300 µm (Abstract). However, modified Nakaso is silent to wherein an average particle size of the secondary particles is in the range of 3 µm to 10 µm.
Ishikawa discloses that the apatite particle size should be 1 µm to 100 µm ([0119]). If the powder having a particle size within these ranges is used as a column filler, the powder will be superior in separation performances ([0119]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the average particle size of the secondary particles of modified Nakaso to be in the range of 3 µm to 10 µm, as taught by Ishikawa, since a column filler powder having a particle size within those ranges will be superior in separation performances.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaso (JP-04-118047, human translation) in view of Ishikawa (JP-2009-035465, human translation), as applied to the claims above, and in further view of Ishikawa (US 2003/0214062).
With regard to Claim 2, modified Nakaso discloses all the limitations in the claims as set forth above. However, modified Nakaso is silent to wherein power for stirring the mixture is in the range of 0.75 W to 2.0 W per 1 L of the mixture.
It is known from Ishikawa ‘465 to stir a mixture of hydroxyapatite with hydrogen fluoride at a stirring power of 0.5 W to 5 kW per 1 liter of slurry in order to enhance the reaction efficiency between the hydroxyapatite and hydrogen fluoride ([0098]-[0099]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made for the power for stirring the mixture of modified Nakaso to be in the range of 0.75 W to 2.0 W per 1 L of the mixture, as taught by Ishikawa ‘465 or Ishikawa ‘062, for enhancing the reaction efficiency between the calcium source and the phosphoric source.
Claims 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaso (JP-04-118047, human translation) in view of Ishikawa (JP-2009-035465, human translation), as applied to the claims above, and in further view of Ishikawa (US 2009/0060814).
With regard to Claim 3, modified Nakaso discloses all the limitations in the claims as set forth above. Nakaso discloses that the calcium source and the phosphoric source should form a hydroxyapatite slurry having a concentration between 0.1 wt% and 15 wt% (P6/Para. 2). However, modified Nakaso is silent to wherein a content of the calcium source in the first liquid is in the range of 5 wt% to 15 wt% and a content of the phosphoric source in the second liquid is in the range of 10 wt% to 25 wt%.
Ishikawa ‘814 discloses a method producing fluoroapatite by using a calcium based compound containing calcium, hydrogen fluoride, and phosphoric acid (Abstract). Ishikawa discloses that an amount of the calcium based compound in a first mixture should be in the range of 1 wt% to 20 wt% so that the first mixture can be reliably stirred 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for  wherein a content of the calcium source in the first liquid of modified Nakaso is in the range of 5 wt% to 15 wt% and a content of the phosphoric source in the second liquid is in the range of 10 wt% to 25 wt%, as taught by Ishikawa ‘814, so that the first liquid can be reliable stirred at relatively low energy and so that the second liquid can be handled safely.
With regard to Claim 4, modified Nakaso discloses all the limitations in the claims as set forth above. However, modified Nakaso is silent to wherein the mixing the first liquid with the second liquid is performed by dropping the second liquid into the first liquid at a rate of 1 L/hour to 40 L/hour. 
Ishikawa ‘814 discloses a method producing fluoroapatite by using a calcium based compound containing calcium, hydrogen fluoride, and phosphoric acid (Abstract). Ishikawa discloses that mixing a calcium source in a first liquid with a phosphoric source in a second liquid should be performed in a range of 1 L/hour to 100 L/hour so that the calcium source, the hydrogen fluoride and the phosphoric acid are reacted under mild conditions ([0020]-[0021]). While the methods of Ishikawa ‘814 are directed to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the mixing the first liquid with the second liquid of modified Nakaso to be performed by dropping the second liquid into the first liquid at a rate of 1 L/hour to 40 L/hour, as taught by Ishikawa ‘814, so that the calcium source and the phosphoric acid are reacted under mild conditions.
With regard to Claim 5, modified Nakaso is silent to wherein a time for dropping the second liquid into the first liquid is in the range of 5 hours to 32 hours.
However, one of ordinary skill in the art would note that the rate at which the second liquid is added to the first liquid and the total volume of the second liquid are dependent on a time for dropping the second liquid into the first liquid. 
Therefore, as the rate at which the second liquid is added to the first liquid and the total volume of the second liquid are variables that can be modified, among others, by changing a time for dropping the second liquid into the first liquid, the precise time for dropping the second liquid into the first liquid would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed time for dropping the second liquid into the first liquid is in a range of 5 hours to 32 hours cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaso (JP-04-118047, human translation) in view of Ishikawa (JP-2009-035465, human translation), as applied to the claims above, and in further view of Omura et al (“Wet jet milling of Al2O3 slurries”), as evidenced by Ishikawa (US 2003/0214062).
With regard to Claim 6, modified Nakaso discloses all the limitations in the claims as set forth above. Nakaso discloses that the hydroxyapatite adsorbent is useful as a chromatography filler for separation and purification (P3/Section 3). Furthermore, Ishikawa ‘063 evidences that hydroxyapatite is a ceramic material ([0023]).
However, modified Nakaso is silent to wherein the physically crushing the aggregates is performed by a wet-type jet mill method in which the slurry is sprayed under a high pressure to obtain droplets of the slurry and the droplets are crashed to 
Omura discloses a wet jet milling process employed as a novel method to prepare ceramic slurries (Abstract). Omura discloses that in wet jet milling, particles in a suspension or slurry collide together at high pressure and high speed for mixing and dispersion of the slurry (P733/Introduction/Column 2 [C2]). Wet jet milling homogenizes the slurry within a short period of time and avoids re-flocculation of the resulting crushed aggregates as can occur with ball milling, which can result in particles with a broad pore size distribution (P733/Introduction). Omura discloses that good slurries with low viscosity can be produced by wet jet milling and the green bodies with high relative density can be fabricated using these slurries (P733/Introduction/C2). Omura discloses that the mean particle size of wet jet-milled ceramic particles is about 570 nm (P734/Results and Discussion).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the physically crushing the aggregates is performed by a wet-type jet mill method in which the slurry is sprayed under a high pressure to obtain droplets of the slurry and the droplets are crashed to each other such that the average particle size of the crushed aggregates is in the range of 0.1 µm to 0.74 µm, as taught by Omura, in order to homogenize the slurry in a short period of time prior to granulating the primary particles and crushed aggregates to obtain secondary particles.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaso (JP-04-118047, human translation) in view of Ishikawa (JP-2009-035465, human translation), as applied to the claims above, and in further view of Nakaso (US 5,360,544).
With regard to Claim 11, modified Nakaso discloses all the limitations in the claims as set forth above. Nakaso discloses that a specific surface area of the secondary particles is 70 m2/g or more (P11, Table 1, Examples 1 and 2). However, modified Nakaso is silent to wherein a bulk density of the powder if 0.65 g/mL or more.
Nakaso ‘544 discloses a deproteinization filler comprising an aggregate of hydroxyapatite fibers having a three dimensional network structure (Abstract). The mean radius of pores defined by the aggregate is approximately 0.02 µm to approximately 0.08 µm, the specific surface of the aggregate is approximately 25 m2/g to approximately 65 m2/g and the mean diameter of particles defined by the aggregate is approximately 1 µm to approximately 30 µm (Abstract). Nakaso ‘544 discloses that the bulk density of the filler is preferably 1 g/mL, and that the bulk density may be varied according to the amount of test sample being run through a deproteinization cartridge, and the time which is needed to prepare that test sample (C4/L3-7).
As the time which is needed to prepare a test sample through a deproteinization cartridge is a variable that can be modified, among others, by adjusting the bulk density of the powder used as a filler within said cartridge, with said time increasing with decreasing bulk density, the precise bulk density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed powder bulk density of 0.65 g/mL or more cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777